Citation Nr: 1638337	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in January 2015 and December 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.   


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding that the required notice should be furnished prior to the issuance of the appealed rating decision and providing corrective steps for initial errors of notice).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2010 letter, to include notice of the disability rating and effective date elements of the claims.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims in April 2011 and July 2015.  In response to the Board's January 2015 and December 2015 remands, the Board obtained VA medical opinions in January 2016 and April 2016 addressing the etiology of the claimed hearing loss and tinnitus.  The April 2016 VA opinion was based on a full review of the claims file (including the service records, the October 2012 private opinion submitted by the Veteran, and all post-service treatment records) and was accompanied by a well-explained rationale acknowledging the Veteran's in-service noise exposure.  The Board therefore finds it is adequate and complies with the Board's remand instructions and duty to assist. 

The Veteran's service treatment records contain the report of a November 2, 1971 separation examination and an accompanying audiogram.  Although the November 1971 examination report is included in the claims file, the Veteran testified in September 2013 that he was never provided a separation examination.  In September 2015 and June 2016 statements the Veteran further contends that the November 1971 separation examination was falsified and added to the record without his knowledge.  In support of this contention, he cites the lack of his signature in the notes section of the examination report (following a typed statement reading "no change in my physical condition since my last physical") and his recollections that he was en route to the United States from Germany on November 2, 1971 and was therefore unavailable to participate in a physical examination.  

The Board acknowledges that the Veteran did not sign the November 1971 examination report, but finds that the separation examination is legitimate and is pertinent and probative evidence of the Veteran's hearing at his time of discharge from active military service.  Contrary to the Veteran's reports that he was traveling to the United States on November 2, 1971, his service records establish that he was stationed in Germany on that date.  Service personnel records document that the Veteran arrived in Germany on March 5, 1971 for a period of overseas service and his Department of Defense (DD) Form 214, "Certificate of Release or Discharge from Active Duty," shows that he served 7 months and 29 days of foreign service.  This evidence establishes that the Veteran departed Germany for the contiguous United States (CONUS) on November 3, 1971, the day after the separation examination.  The examination report and accompanying chest-X-ray and laboratory reports also confirm that the separation examination was performed in Germany; all relevant reports include an Army Post Office (APO) address for Germany and the examination report identifies the testing facility as the USA Health Clinic in Illesheim, Germany.  The November 1971 separation examination also contains complete and specific findings, to include the Veteran's blood pressure readings, weight, and temperature, establishing that the Veteran was present at the examination.  The examination is signed by a physician and reviewing officer, further evidence that it is a legitimate report.  The Veteran is competent to testify that he was not provided a separation examination and audiogram prior to his discharge from active duty, but the Board finds the objective evidence establishing his departure from Germany the day after the examination, the identification of the testing facility in Germany, and the actual contents of the report, are more probative than the Veteran's subjective recollections more than 40 years after the events in question.  The Board therefore concludes that the November 2, 1971 separation examination is an official service record and is probative evidence of the Veteran's hearing at the time of his discharge.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  

Service Connection Claim

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  In statements dated throughout the claims period, the Veteran reports that he served as a weapons and artillery instructor and was exposed to high levels of noise exposure from his active service duties.  He contends that this noise exposure is the cause of his current hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

As an initial matter, the Board finds that the record establishes the presence of tinnitus and a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss to the degree required by VA was demonstrated at audiograms performed during VA audiological examinations in April 2011 and July 2015.  Hearing loss and tinnitus were also diagnosed by the Veteran's VA and private health care providers.   

The Board also finds that an in-service injury is present.  The Veteran's service records confirm that he served as a track vehicle commander, light vehicle driver, tank commander, and tank driver.  His qualifications in arms include the M-16, grenade, pistol, and M-14, and his last duty assignment was with an Armor unit.  The type of noise exposure described by the Veteran is consistent with his duties and the Board finds that that an in-service injury, i.e. noise exposure, is established.    

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, treatment records do not indicate such a link.  Service treatment records are entirely negative for complaints or treatment related to the Veteran's hearing or ears.  The Veteran's hearing was also measured as normal for VA purposes at the October 1969 pre-induction and November 1971 separation examinations.  The November 1971 audiogram does indicate some decrease in the Veteran's hearing acuity when compared to the pre-induction hearing test, but the results of both examinations still establish normal hearing. 

There is also no lay or medical evidence of an audiological defect until September 2009, almost 40 years after service, when the Veteran reported experiencing tinnitus to his primary care physician at the Dallas VA Medical Center (VAMC).  He was provided audiological and otolaryngological consultations at the VAMC in October 2009 and November 2009, respectively, and a hearing loss disability and tinnitus were identified by the examining physicians.  The Veteran does not date the onset of his hearing loss or tinnitus until approximately 2008, and there is no lay or medical evidence indicating that the conditions manifested to a compensable degree within a year following his separation from active duty.  As such, service connection is not warranted on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Additionally, the absence of any clinical evidence for decades after service weighs against a finding that the Veteran's hearing loss and tinnitus are etiologically related to active military service.  

There are also several medical opinions addressing the etiology of the Veteran's hearing loss and tinnitus.  The Veteran submitted an October 2012 medical report from a private otolaryngologist in support of the claims, but the Board finds that this statement is of limited probative value.  The private doctor noted the Veteran's reports of noise exposure during service, but there is no indication the doctor actually reviewed any of the Veteran's service records, to include the November 1971 separation examination and audiogram.  In fact, the doctor repeats the Veteran's assertions that an audiogram was not performed at the time of his discharge which as noted above, is not accurate as the Veteran was examined in November 1971 prior to separation from service and his hearing was normal at that time.  

The October 2012 private doctor also concluded that the Veteran's in-service noise exposure "no doubt played some role" in his hearing loss, but post-service occupational noise exposure and genetics were also identified as possible causative factors in the Veteran's condition.  The private doctor conclude that the amount of hearing loss due to military service "is impossible to exactly say, but certainly some...."  The October 2012 private medical opinion, though accompanied by a rationale, does not consider the Veteran's normal hearing at separation and is based on an inaccurate premise that the Veteran's hearing was not examined prior to his discharge from active duty.  The opinion is also somewhat speculative as the private doctor identifies several nonservice-related factors that could also possibly contribute to the Veteran's hearing loss and tinnitus.  The Board therefore finds that the October 2012 private opinion is of reduced probative value.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and accompanied by sound reasoning for the conclusion).

The Veteran also points to the findings of a January 2010 VAMC otolaryngologist as evidence in support of his claims.  After examining the Veteran and reviewing the audiograms from an October 2009 audiological consultation, the VA otolaryngologist noted that the Veteran had asymmetric hearing loss, worse on the left.  The Veteran reported a history of shooting guns and the VA otolaryngologist found this history, coupled with the Veteran's right hand dominance, explained the left-sided hearing loss.  Even assuming the "history of shooting" referenced by the January 2010 VA otolaryngologist refers to the Veteran's in-service noise exposure, the Board notes that the medical opinion is of reduced probative value for similar reasons as the October 2012 private otolaryngologist.  The VAMC opinion was based solely on the Veteran's self-reported history, a history which is not clearly described in the consultation report and was not accompanied by review of any other evidence in the claims file, to include the Veteran's in-service audiograms.  The VAMC otolaryngologist also does not appear to have considered the post-service noise exposure reported by the private physician or the lack of any complaints or findings of hearing loss for more than 40 years after service.  Therefore, the January 2010 VAMC otolaryngologist's medical opinion is also of limited probative value.  

Weighing against the claims for service connection are the medical opinions of two VA examiners.  In a May 2011 addendum report to an April 2011 examination, a VA audiologist opined that the Veteran's hearing loss disability and tinnitus were not a result of noise exposure during active duty service.  The VA examiner noted the Veteran's normal hearing at enlistment and separation and the lack of a significant threshold shift during service, but did not acknowledge the Veteran's noise exposure during service.  The Board therefore concludes that the May 2011 VA opinion is also of limited probative value.

The Veteran was afforded a second VA audiological examination in July 2015.  In a January 2016 addendum, the VA examiner provided medical opinions weighing against the claims.  Unlike the other medical opinions of record, the July 2015 VA examiner's conclusions are based on a full review of the claims file and an accurate recitation of the Veteran's history.  The VA examiner noted that the Veteran experienced noise exposure during service, but service records establish normal hearing at enlistment and separation without any significant changes to the Veteran's hearing in the ratable frequencies as a result of such noise exposure.  The VA examiner also stated that the Veteran's July 2015 audiological examination configuration was not typical of sensorineural hearing loss caused by noise exposure.  Furthermore, the VA examiner noted that there was no significant threshold shift in the Veteran's hearing during service, no complaints of hearing loss or tinnitus until 2009, and referenced a medical study finding that delayed onset hearing loss is not likely based on available anatomical and physiological data.  The Board finds that the July 2015 VA examiner's medical opinion in January 2016 is based on a full and accurate review of the Veteran's history and the medical evidence, considers the Veteran's lay statements, and is accompanied by a full and well-reasoned rationale.  It is therefore entitled to significant probative value.  See Nieves- Rodriguez, supra. 

Thus, the record contains several competent medical opinions, but the January 2016 VA opinion is the only one based on an accurate and complete review of the lay and medical evidence.  It is clearly of greater probative value than the medical opinions supporting the Veteran's claims and weighs the evidence against the finding of a nexus between the Veteran's bilateral hearing loss disability, tinnitus, and noise exposure during active duty service.  

The Board also notes that the Veteran has not reported a continuity of symptoms since service regarding his hearing loss and tinnitus.  The Veteran's testimony and statements to his VA healthcare providers dates the onset of his hearing problems to approximately 2008, almost 40 years after service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss and tinnitus are chronic diseases listed in 38 C.F.R. § 3.309(a) ("organic diseases of the nervous system"), but service connection is not possible on this basis absent lay or other evidence of continuous symptoms since service.  

The Board has also considered the Veteran's statements connecting his bilateral hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms, absent a clear assertion of continuity of symptomatology, simply cannot be accepted as competent evidence, as a competent opinion linking a disorder noted many years after service with such service requires medical/audiological training, credentials, and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current hearing disabilities to service do not support the claims.  

In sum, although the first two elements of service connection are present in this case, the evidence weighs against a nexus between the current disabilities and service.  A chronic hearing loss or tinnitus disability is not demonstrated during service, and there is no lay or medical evidence of hearing loss or tinnitus until almost 40 years after military service when the Veteran first sought treatment at the VAMC.  The record contains several medical opinions addressing the etiology of the conditions, but only the January 2016 VA medical opinion is based on a full and complete review of the Veteran's history and the lay and medical evidence of record.  In light of the above, the Board finds that the weight of the competent evidence is against a nexus between the current hearing loss and tinnitus and the Veteran's in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and, they are denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


